DETAILED ACTION

This action is in response to the application filed on 10/12/2021. 
      Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 10/12/2021 has been considered by the examiner (see attached PTO-1449).





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims 15-20 are not clearly limited to the non-transitory medium. The specification also does not clearly define the claimed "computer readable medium " as being limited to a non-transitory medium.







Claim Interpretation - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.


Claim limitation “coding component” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “component” coupled with functional language “coding” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Claim limitation “partitioning component” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “component” coupled with functional language “partitioning” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
means for computing a first statistical measure and a second statistical measure for the LCU 
“coding component” – Video encoder 306
“partitioning component” - LCU partitioning component 441

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number [0027])
[4:3-15] ”…”  (Column 4 Lines 3-15)

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 1, 3, 5-8, 10, 12-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sjoberg et al. (US 20130003868; hereinafter Sjoberg) in view of Hebel et al. (US 2014/0086314; hereinafter Hebel).

Regarding the claim 1, Sjoberg discloses the invention substantially as claimed.

Sjoberg discloses,

1. An encoder comprising: 
a coding component configured to output a largest coding unit (LCU) of an image; and a partitioning component configured to: 
receive the LCU; 
“Sjoberg [0051] This decision whether to split a coding unit is based on the coding process...a picture area that represents a fairly homogenous background is more efficiently represented using large CU sizes, such as LCUs, as compared to splitting the picture area into smaller coding units.  However, picture areas with small details or a lot of such details can generally not be correctly represented if using large coding units.  In such a case, it is more efficient and preferred from coding quality point of view to use several smaller CUs for the picture area.  The selection of whether to further split a CU can thereby performed according to techniques described in the art and preferably based on the coding efficiency and quality.”

“Sjoberg [0124] The device 200 could be implemented at least partly in software. In such an embodiment, the device 200 is implemented as a computer program product stored on a memory and loaded and run on a general purpose or specially adapted computer, processor or microprocessor, such as a central processing unit (CPU). The software includes computer program code elements or software code portions effectuating the operation of at least the representation retriever 210, the representation generator 220, the address retriever 230, the value assigner 240, the optional granularity information retriever 250, the optional length determiner 260 and the optional coding unit information retriever 270. The program may be stored in whole or part, on or in one or more suitable volatile computer readable media or data storage means, such as RAM, or one or more non-volatile computer readable media or data storage means, such as magnetic disks, CD-ROMs, DVD disks, hard discs, in ROM or flash memory. The data storage means can be a local data storage means or is remotely provided, such as in a data server. The software may thus be loaded into the operating memory of a computer or equivalent processing system for execution by a processor. The computer/processor does not have to be dedicated to only execute the above-described functions but may also execute other software tasks. A non-limiting example of program code used to define the device 200 include single instruction multiple data (SIMD) code.”

“Sjoberg [0125] Alternatively the device 200 can be implemented in hardware. There are numerous variants of circuitry elements that can be used and combined to achieve the functions of the units of the device 200. Such variants are encompassed by the embodiments. Particular examples of hardware implementation of the device 200 is implementation in digital signal processor (DSP) hardware and integrated circuit technology, including both general-purpose electronic circuitry and application-specific circuitry.”

determine a first statistical measure of the LCU; 
“Sjoberg [0051] This decision whether to split a coding unit is based on the coding process...a picture area that represents a fairly homogenous background is more efficiently represented using large CU sizes, such as LCUs, as compared to splitting the picture area into smaller coding units.  However, picture areas with small details or a lot of such details can generally not be correctly represented if using large coding units.  In such a case, it is more efficient and preferred from coding quality point of view to use several smaller CUs for the picture area.  The selection of whether to further split a CU can thereby performed according to techniques described in the art and preferably based on the coding efficiency and quality.”

…

compare the first statistical measure to a first threshold; 
“Sjoberg [0051] This decision whether to split a coding unit is based on the coding process...a picture area that represents a fairly homogenous background is more efficiently represented using large CU sizes, such as LCUs, as compared to splitting the picture area into smaller coding units.  However, picture areas with small details or a lot of such details can generally not be correctly represented if using large coding units.  In such a case, it is more efficient and preferred from coding quality point of view to use several smaller CUs for the picture area.  The selection of whether to further split a CU can thereby performed according to techniques described in the art and preferably based on the coding efficiency and quality.”

…

responsive to the first statistical measure exceeding the first threshold or the second statistical measure exceeding the second threshold, partition the LCU into a set of child coding units (CUs).

Sjoberg does not disclose,
determine a second statistical measure …CU; 
…

compare the second statistical measure to a second threshold; and

Hebel discloses,
determine a second statistical measure of the …CU; 
“Hebel [0044] Characteristics of a coding unit considered in this determination may include, but are not limited to, texture, brightness, motion, variance, or any combination thereof.”

“Hebel [0030] To calculate the RD score for each candidate, the quantization block 300 may be configured to calculate a rate cost and a distortion cost for each candidate and sum the two costs together.”


…

compare the second statistical measure to a second threshold; and
“Hebel [0044] Characteristics of a coding unit considered in this determination may include, but are not limited to, texture, brightness, motion, variance, or any combination thereof.

“Hebel [0030] To calculate the RD score for each candidate, the quantization block 300 may be configured to calculate a rate cost and a distortion cost for each candidate and sum the two costs together.”

It would have been obvious to one of ordinary skilled in the art at the time of the invention to utilize the teachings of Hebel and apply them on the teachings of Sjoberg to consider a second or additional number of statistical measures of an image area including a variance, texture, brightness etc. when selecting a coding unit in Sjoberg as taught by Hebel. 
One would be motivated as considering combination of multiple measures to characterize an image area, as taught by Hebel, would more accurately reflect whether the image area is homogeneous or with small details when selecting the size of the coding units, which would result in the overall increase in the coding efficiency.  

Unless stated otherwise, the same explanation for the rationale for the following dependent claims applies as given for the independent claim.

3. The encoder of claim 1, wherein: the coding component is further configured to: receive a digital video sequence; process the digital video sequence into a plurality of images; and divide each of the plurality of images into respective LCUs; the LCU is one of the respective LCUs; and the image is one of the plurality of images.
“Sjoberg [0051] This decision whether to split a coding unit is based on the coding process...a picture area that represents a fairly homogenous background is more efficiently represented using large CU sizes, such as LCUs, as compared to splitting the picture area into smaller coding units.  However, picture areas with small details or a lot of such details can generally not be correctly represented if using large coding units.  In such a case, it is more efficient and preferred from coding quality point of view to use several smaller CUs for the picture area.  The selection of whether to further split a CU can thereby performed according to techniques described in the art and preferably based on the coding efficiency and quality.”


5. The encoder of claim 1, wherein: the coding component is further configured to: responsive to the first statistical measure not exceeding the first threshold and the second statistical measure not exceeding the second threshold, select the LCU as a partition of the image.
“Sjoberg [0051] This decision whether to split a coding unit is based on the coding process...a picture area that represents a fairly homogenous background is more efficiently represented using large CU sizes, such as LCUs, as compared to splitting the picture area into smaller coding units.  However, picture areas with small details or a lot of such details can generally not be correctly represented if using large coding units.  In such a case, it is more efficient and preferred from coding quality point of view to use several smaller CUs for the picture area.  The selection of whether to further split a CU can thereby performed according to techniques described in the art and preferably based on the coding efficiency and quality.”

6. The encoder of claim 1, wherein: the coding component is further configured to: determine a third statistical measure for a first child CU of the set of child CUs; determine a fourth statistical measure for the first child CU the set of child CUs; compare the third statistical measure to a third threshold; compare the fourth statistical measure to a fourth threshold; and responsive to the third statistical measure exceeding the third threshold or the fourth statistical measure exceeding the fourth threshold, partition the first child CU into a second set of child CUs.
“Sjoberg [0051] This decision whether to split a coding unit is based on the coding process...a picture area that represents a fairly homogenous background is more efficiently represented using large CU sizes, such as LCUs, as compared to splitting the picture area into smaller coding units.  However, picture areas with small details or a lot of such details can generally not be correctly represented if using large coding units.  In such a case, it is more efficient and preferred from coding quality point of view to use several smaller CUs for the picture area.  The selection of whether to further split a CU can thereby performed according to techniques described in the art and preferably based on the coding efficiency and quality.”

“Hebel [0044] Characteristics of a coding unit considered in this determination may include, but are not limited to, texture, brightness, motion, variance, or any combination thereof.”

“Hebel [0030] To calculate the RD score for each candidate, the quantization block 300 may be configured to calculate a rate cost and a distortion cost for each candidate and sum the two costs together.”

7. The encoder of claim 6, wherein: the coding component is further configured to: determine a fifth statistical measure for a second child CU of the set of child CUs; determine a sixth statistical measure for the second child CU the set of child CUs; compare the fifth statistical measure to the third threshold; compare the sixth statistical measure to the fourth threshold; and responsive to the fifth statistical measure exceeding the third threshold or the sixth statistical measure exceeding the fourth threshold, partition the second child CU into a third set of child CUs.
“Sjoberg [0051] This decision whether to split a coding unit is based on the coding process...a picture area that represents a fairly homogenous background is more efficiently represented using large CU sizes, such as LCUs, as compared to splitting the picture area into smaller coding units.  However, picture areas with small details or a lot of such details can generally not be correctly represented if using large coding units.  In such a case, it is more efficient and preferred from coding quality point of view to use several smaller CUs for the picture area.  The selection of whether to further split a CU can thereby performed according to techniques described in the art and preferably based on the coding efficiency and quality.”

“Hebel [0044] Characteristics of a coding unit considered in this determination may include, but are not limited to, texture, brightness, motion, variance, or any combination thereof.”

“Hebel [0030] To calculate the RD score for each candidate, the quantization block 300 may be configured to calculate a rate cost and a distortion cost for each candidate and sum the two costs together.”

Regarding the claims 8, 10, 12-15, 17-20, they recite elements that are at least included in the claims 1, 3, 5-7 above but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
Regarding the processor, storage medium and memory in the claims, see “Sjoberg [0124] The device 200 could be implemented at least partly in software. In such an embodiment, the device 200 is implemented as a computer program product stored on a memory and loaded and run on a general purpose or specially adapted computer, processor or microprocessor, such as a central processing unit (CPU). The software includes computer program code elements or software code portions effectuating the operation of at least the representation retriever 210, the representation generator 220, the address retriever 230, the value assigner 240, the optional granularity information retriever 250, the optional length determiner 260 and the optional coding unit information retriever 270. The program may be stored in whole or part, on or in one or more suitable volatile computer readable media or data storage means, such as RAM, or one or more non-volatile computer readable media or data storage means, such as magnetic disks, CD-ROMs, DVD disks, hard discs, in ROM or flash memory. The data storage means can be a local data storage means or is remotely provided, such as in a data server. The software may thus be loaded into the operating memory of a computer or equivalent processing system for execution by a processor. The computer/processor does not have to be dedicated to only execute the above-described functions but may also execute other software tasks. A non-limiting example of program code used to define the device 200 include single instruction multiple data (SIMD) code.”

“Sjoberg [0125] Alternatively the device 200 can be implemented in hardware. There are numerous variants of circuitry elements that can be used and combined to achieve the functions of the units of the device 200. Such variants are encompassed by the embodiments. Particular examples of hardware implementation of the device 200 is implementation in digital signal processor (DSP) hardware and integrated circuit technology, including both general-purpose electronic circuitry and application-specific circuitry.”


Claims 2, 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sjoberg-Hebel, as applied to claims 1 above, further in view of Porter et al. (US 2005/0128306; hereinafter Porter).

Regarding the claim 2, Sjoberg-Hebel discloses the invention substantially as claimed as mentioned above for the claim 1.    

Sjoberg-Hebel discloses,
2. The encoder of claim 1, wherein: the first statistical measure is a variance; and… 
“Hebel [0044] Characteristics of a coding unit considered in this determination may include, but are not limited to, texture, brightness, motion, variance, or any combination thereof.”

Sjoberg-Hebel does not disclose,
…the second statistical measure is a gradient.

Porter discloses,
…the second statistical measure is a gradient.
“Porter [0333] Note that the variance measure used can either be traditional variance or the sum of differences of neighbouring pixels (gradient) or any other variance-type measure.  Alternatively, even if gradient pre-processing is not used, the”
Note that Porter discloses characterizing an image area for the purpose of determining whether the image has facial features or is a uniform (without facial features) image.  

It would have been obvious to one of ordinary skilled in the art at the time of the invention to utilize the teachings of Porter and apply them on the teachings of Sjoberg-Hebel to consider a gradient as second statistical measure of an image area, when selecting a coding unit in Sjoberg-Hebel as taught by Porter. 
One would be motivated as considering a gradient in characterizing an image area, as taught by Porter, is a well-known method to characterize images in general which would be needed to in the Sjober-Hebel system.  


Allowable Subject Matter






Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi et al. (US 20140355690 A1) and Zhou et al. (US 20110274162 A1) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481